Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/31/2021 has been entered.

REJOINDER - Election/Restrictions
Claims 1, 6-13 and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15 and 16, are directed to the invention of Group III do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II as set forth in the Office Action mailed on March 5th, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyunseok Park on 5/4/2022.
The application has been amended as follows:
 
Claim 9. (currently amended): A UV-curable hydrogel for transdermal administration derived from the UV-curable hydrogel resin according to claim 1, wherein the UV-curable hydrogel exhibits an adhesion of 50 to 120 gf under a peel strength test according to an adhesion test method in the bandage section of the Korean Pharmacopoeia, 
wherein a cumulative skin permeation rate of the active ingredient of the UV-hardened hydrogel is 45 to 150 µg/cm2 and a skin permeation speed of the active ingredient of the UV-hardened hydrogel is 2.0 to 7.5 μ µg/cm2/hr for 24 hours, and 
wherein a cumulative skin permeation rate of the active ingredient and a skin permeation speed of the active ingredient are measured at 30 to 33°C under a sink condition using a Franz diffusion cell having an effective area of 0.64 cm2 and an aqueous phase volume of 5.2 ml.

Claim 15. (canceled)

Claim 16. (canceled)

Claim 18. (currently amended): A UV-curable hydrogel for transdermal administration derived from the UV-curable hydrogel resin according to claim 6, wherein the UV-curable hydrogel exhibits an adhesion of 50 to 120 gf under a peel strength test according to an adhesion test method in the bandage section of the Korean Pharmacopoeia, 
wherein a cumulative skin permeation rate of the active ingredient of the UV-hardened hydrogel is 45 to 150 µg/cm2 and a skin permeation speed of the active ingredient of the UV-hardened hydrogel is 2.0 to 7.5 µg/cm2/hr for 24 hours, and 
wherein a cumulative skin permeation rate of the active ingredient and a skin permeation speed of the active ingredient are measured at 30 to 33°C under a sink condition using a Franz diffusion cell having an effective area of 0.64 cm2 and an aqueous phase volume of 5.2 ml.

Claim 19. (currently amended): A UV-curable hydrogel for transdermal administration derived from the UV-curable hydrogel resin according to claim 7, wherein the UV-curable hydrogel exhibits an adhesion of 50 to 120 gf under a peel strength test according to an adhesion test method in the bandage section of the Korean Pharmacopoeia, 
wherein a cumulative skin permeation rate of the active ingredient of the UV-hardened hydrogel is 45 to 150 µg/cm2 and a skin permeation speed of the active ingredient of the UV-hardened hydrogel is 2.0 to 7.5 µg/cm2/hr for 24 hours, and 
wherein a cumulative skin permeation rate of the active ingredient and a skin permeation speed of the active ingredient are measured at 30 to 33°C under a sink condition using a Franz diffusion cell having an effective area of 0.64 cm2 and an aqueous phase volume of 5.2 ml.

Claim 20. (currently amended): A UV-curable hydrogel for transdermal administration derived from the UV-curable hydrogel resin according to claim 8, wherein the UV-curable hydrogel exhibits an adhesion of 50 to 120 gf under a peel strength test according to an adhesion test method in the bandage section of the Korean Pharmacopoeia, 
wherein a cumulative skin permeation rate of the active ingredient of the UV-hardened hydrogel is 45 to 150 µg/cm2 and a skin permeation speed of the active ingredient of the UV-hardened hydrogel is 2.0 to 7.5 µg/cm2/hr for 24 hours, and 
wherein a cumulative skin permeation rate of the active ingredient and a skin permeation speed of the active ingredient are measured at 30 to 33°C under a sink condition using a Franz diffusion cell having an effective area of 0.64 cm2 and an aqueous phase volume of 5.2 ml.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Feldstein (US20040242770) fails to make obvious a UV-curable hydrogel resin for cataplasm, comprising a hydrophilic polymer, an active ingredient, a wetting agent, a transdermal penetration facilitator, a UV initiator, a UV crosslinking agent and a solvent, in the weight percent amounts of the claimed combinations of the components wherein the wetting agent is glycerin and/or sorbitol. As demonstrated in Tables 11, 13 and 15, in the case of cataplasm using a resin which used less than 5 wt¾ of the hydrophilic polymer (Example 2), it has a problem in that gel formation itself does not occur well, whereas, wherein the hydrophilic polymer is used in excess of 35 wt¾ (Example 3), it has a problem of having a beneficial cumulative skin permeation. Accordingly, Instant Specification shows that the weight percent amounts of the combination of components as claimed is critical to provide a cumulative skin permeation rate of the active ingredient of the UV-hardened hydrogel is 45 to 150 µg/cm2 and a skin permeation speed of the active ingredient of the UV-hardened hydrogel is 2.0 to 7.5 µg/cm2/hr for 24 hours. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feldstein in view of the teachings of Lambers (Natural skin surface pH is on average below 5, which is beneficial for its resident flora, International Journal of Cosmetic Science, p.359, September 19, 2006) to be motivated to provide a UV-curable hydrogel resin for cataplasm comprising the components in the weight percent amounts as claimed in the Claim Set filed 7/07/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626